 

Exhibit 10.2

 

Execution Version

 

 REGISTRATION RIGHTS AGREEMENT

 

Registration Rights Agreement (the “Agreement”), dated as of September 27, 2013,
by and between CARDIOGENICS HOLDINGS INC., a corporation organized under the
laws of Nevada (the “Company”), and Dutchess Opportunity Fund, II, LP, a
Delaware Limited Partnership (the “Investor”).

 

WHEREAS, in connection with the Investment Agreement by and between the Company
and the Investor, dated as of the date hereof (the “Investment Agreement”), the
Company has agreed that it may issue and sell to the Investor, and the Investor
has agreed to purchase any amount so issued and sold, up to the Cap Amount of
the Company’s Common Stock, $.00001 par value per share (the “Common Stock”), to
be purchased pursuant to the terms and subject to the conditions set forth in
the Investment Agreement; and

 

WHEREAS, to induce the Investor to execute and deliver the Investment Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “1933 Act”), and applicable
state securities laws, with respect to the shares of Common Stock issuable
pursuant to the Investment Agreement.

 

Now therefore, in consideration of the foregoing promises and the mutual
covenants contained hereinafter and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:

 

Section 1. DEFINITIONS.

 



As used in this Agreement, the following terms shall have the following
meanings:

 

“Execution Date” means the date of this Agreement set forth above.

 

“Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

 

“Principal Market” shall mean Nasdaq Capital Market, the NYSE Amex, the New York
Stock Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market or the
OTC Bulletin Board, whichever is the principal market on which the Common Stock
of the Company is listed.

 

“Register,” “Registered,” and “Registration” refer to the Registration effected
by preparing and filing one (1) or more Registration Statements in compliance
with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any successor
rule providing for offering securities on a continuous basis (“Rule 415”), and
the declaration or ordering of effectiveness of such Registration Statement(s)
by the United States Securities and Exchange Commission (the “SEC”).

 

“Registrable Securities” means (i) the shares of Common Stock issued or issuable
pursuant to the Investment Agreement, and (ii) any shares of capital stock
issued or issuable with respect to such shares of Common Stock, if any, as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, which have not been (x) included in the Registration
Statement that has been declared effective by the SEC, or (y) sold under
circumstances meeting all of the applicable conditions of Rule 144 (or any
similar provision then in force) or Section 4(2) under the 1933 Act.

 

 

 

 

 “Registration Statement” means a registration statement or statements of the
Company filed under the 1933 Act covering the Registrable Securities.

 

All capitalized terms used in this Agreement and not otherwise defined herein
shall have the same meaning ascribed to them as in the Investment Agreement.

 

Section 2. REGISTRATION.

 

(a) Subject to Section 3(g), the Company shall, within thirty (30) days after
the Execution Date, file with the SEC the Registration Statement or Registration
Statements (as is necessary) on Form S-1 (or, if such form is unavailable for
such a registration, on such other form as is available for such registration),
covering the sale of all of the Registrable Securities, which Registration
Statement(s) shall state that, in accordance with Rule 416 promulgated under the
1933 Act, such Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon stock splits,
stock dividends or similar transactions. The Company shall initially register
for sale 30,000,000 shares of Common Stock, except to the extent that the SEC
requires the share amount to be reduced as a condition of effectiveness.

 

(b) The Company agrees not to include any other securities in the Registration
Statement without the Investor’s prior written consent, which consent shall not
be unreasonably withheld. Furthermore, the Company agrees that it will not file
any other Registration Statement for other securities, until thirty (30)
calendar days after the Registration Statement is declared effective by the SEC.

 



Section 3. COVENANTS OF THE COMPANY.

 

(a) The Company shall use all commercially reasonable efforts to cause the
Registration Statement to become effective within ninety (90) days after the
date that such Registration Statement is filed and shall keep such Registration
Statement effective until the earlier to occur of the date on which (A) the
Investor shall have sold all the Registrable Securities; or (B) the thirty-six
(36) months after such Registration Statement is declared effective (the
“Registration Period”). The Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading. The Company shall use all
commercially reasonable efforts to respond to all SEC comments within ten (10)
business days from receipt of such comments by the Company. The Company shall
use all commercially reasonable efforts to cause the Registration Statement to
become effective no later than five (5) business days after notice from the SEC
that the Registration Statement may be declared effective.

 

2

 



 

 (b) The Company shall (i) prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective during the Registration Period, and (ii) during the Registration
Period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities until such time as all of such
Registrable Securities shall have been disposed by the Investor in accordance
with and as disclosed in such Registration Statement. In the event the number of
shares of Common Stock covered by the Registration Statement filed pursuant to
this Agreement is at any time insufficient to cover all of the Registrable
Securities, the Company shall amend such Registration Statement, or file a new
Registration Statement (on the short form available therefor, if applicable), so
as to cover all of the Registrable Securities, in each case, as soon as
practicable, but in any event within sixty (60) calendar days after the
necessity therefor arises (based on the then Purchase Price of the Common Stock
and other relevant factors on which the Company reasonably elects to rely);
provided, however, that if the Company does not have sufficient authorized
shares at the time the Company’s obligation pursuant to this Section 3(b)
arises, the sixty (60) day period shall begin after authorization of the
requisite shares. The Company shall use commercially reasonable efforts to cause
such amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof.

 

(c) The Company shall make available to the Investor whose Registrable
Securities are included in any Registration Statement and its legal counsel
without charge (i) if requested by the Investor, promptly after the same is
prepared and filed with the SEC at least one (1) copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated by reference therein and all exhibits, the
prospectus included in such Registration Statement (including each preliminary
prospectus) and, with regards to such Registration Statement(s), any
correspondence by or on behalf of the Company to the SEC or the staff of the SEC
and any correspondence from the SEC or the staff of the SEC to the Company or
its representatives; and (ii) upon the effectiveness of any Registration
Statement, the Company shall make available copies of the prospectus, via EDGAR,
included in such Registration Statement and all amendments and supplements
thereto.

 

(d) The Company shall use commercially reasonable efforts to (i) register and
qualify the Registrable Securities covered by the Registration Statement under
such other securities or “blue sky” laws of such states in the United States as
the Investor reasonably requests; (ii) prepare and file in those jurisdictions,
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period; (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), or (y) subject itself to general taxation in any such
jurisdiction. The Company shall promptly notify the Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

 

3

 



 

(e) As promptly as practicable after becoming aware of such event, the Company
shall notify the Investor in writing of the happening of any event as a result
of which the prospectus included in the Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading (“Registration Default”) and use all diligent efforts to promptly
prepare a supplement or amendment to such Registration Statement and take any
other necessary steps to cure the Registration Default (which, if such
Registration Statement is on Form S-3, may consist of a document to be filed by
the Company with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
1934 Act (as defined below) and to be incorporated by reference in the
prospectus) to correct such untrue statement or omission, and make available
copies of such supplement or amendment to the Investor. The Company shall also
promptly notify the Investor (i) when a prospectus or any prospectus supplement
or post-effective amendment has been filed, and when the Registration Statement
or any post-effective amendment has become effective; (ii) of any request by the
SEC for amendments or supplements to the Registration Statement or related
prospectus or related information, (iii) of the Company’s reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate, (iv) in the event the Registration Statement is no longer
effective, or (v) if the Registration Statement is stale as a result of the
Company’s failure to timely file its financials or otherwise. If a Registration
Default occurs during the period commencing on the Put Notice Date and ending on
the Closing Date, the Company acknowledges that its failure to cure such a
Registration Default within ten (10) business days will cause the Investor to
suffer damages in an amount that will be difficult to ascertain.

 

(f) The Company shall use all commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of the
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension
promptly upon learning of such order or suspension, and to notify the Investor
holding Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding concerning the effectiveness of the Registration Statement.

 

(g) The Company shall permit the Investor and one (1) legal counsel, designated
by the Investor, to review and comment upon the Registration Statement and all
amendments and supplements thereto at least three (3) calendar days prior to
their filing with the SEC.

 

(h) The Company shall hold in confidence and not make any disclosure of
information concerning the Investor unless (i) disclosure of such information is
necessary to comply with federal or state securities laws, (ii) the disclosure
of such information is necessary to avoid or correct a misstatement or omission
in any Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, (iv) such information has been made
generally available to the public other than by disclosure in violation of this
Agreement or any other agreement, or (v) the Investor has consented to such
disclosure. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Investor and allow the Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order covering such information.

 



(i) The Company shall use all commercially reasonable efforts to maintain
designation and quotation of all the Registrable Securities covered by any
Registration Statement on the Principal Market. The Company shall pay all fees
and expenses in connection with satisfying its obligation under this Section
3(j).

 

4

 



 

(j) The Company shall provide a transfer agent for all the Registrable
Securities not later than the effective date of the first Registration Statement
filed pursuant hereto.

 

(k) If requested by the Investor, the Company shall (i) as soon as reasonably
practical incorporate in a prospectus supplement or post-effective amendment
such information as the Investor reasonably determines should be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the offering of the
Registrable Securities to be sold in such offering; (ii) make all required
filings of such prospectus supplement or post-effective amendment as soon as
reasonably possible after being notified of the matters to be incorporated in
such prospectus supplement or post-effective amendment; and (iii) supplement or
make amendments to any Registration Statement if reasonably requested by the
Investor.

 



(l) The Company shall use all commercially reasonable efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to facilitate the disposition of such Registrable
Securities.

 

(m) The Company shall otherwise use all commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.

 

(n) Within one (1) business day after the Registration Statement is declared
effective by the SEC, the Company shall deliver to the transfer agent for such
Registrable Securities, with copies to the Investor, a written notification that
such Registration Statement has been declared effective by the SEC.

 

Section 4. COVENANTS OF THE INVESTOR.

 

(a) The Investor agrees to furnish to the Company such information regarding
itself, the Registrable Securities and the intended method of disposition of the
Registrable Securities as shall reasonably be required and requested by the
Company (at least five (5) days prior to the filing of the Registration
Statement) to effect the registration of the resale of such Registrable
Securities, and the Investor shall execute such documents in connection with
such registration as the Company may reasonably request; provided, however,that
the Investor’s obligations under this Section 4(a) shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Registrable Securities and

 

(b) The Investor covenants and agrees that, in connection with any sale of
Registrable Securities by it pursuant to the Registration Statement, it shall
comply with the “Plan of Distribution” section of the then current prospectus
relating to such Registration Statement.

 

(c) The Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder.

 

(d) The Investor agrees to provide all information which it is required by law
to provide to the Company, including the intended method of disposition of the
Registrable Securities, and the Company’s obligations set forth herein shall be
conditioned on the receipt of such information.

 

5

 



 

(e) The Investor agrees that, upon receipt of written notice from the Company of
the happening of any event of the kind described in Section 3(f) or the first
sentence of Section 3(e), the Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering the
resale of such Registrable Securities until the Investor receives notification
from the Company that the events described in Section 3(f) or the first sentence
of Section 3(e) have been resolved by appropriate action on the part of the
Company.

 

Section 5. EXPENSES OF REGISTRATION.

 



All reasonable expenses, other than underwriting discounts and commissions and
other than as set forth in the Investment Agreement, incurred in connection with
registrations including comments, filings or qualifications pursuant to Section
2 and Section 3, including, without limitation, all registration, listing and
qualifications fees, printing and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company; provided, however, all
fees and expenses of the Investor incurred in connection with the transactions
contemplated hereby shall be paid by the Investor.

 

Section 6. INDEMNIFICATION.

 

In the event any Registrable Securities are included in the Registration
Statement under this Agreement:

 

(a) To the fullest extent permitted by law, the Company, under this Agreement,
will, and hereby does agree to, indemnify, hold harmless and defend the
Investor, the directors, officers, partners, employees of, and each Person, if
any, who controls, the Investor within the meaning of the 1933 Act or the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (each, an
“Indemnified Person”), against any losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, attorneys’ fees, amounts paid in
settlement or expenses, joint or several (collectively, “Claims”), incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (collectively, “Actions”), to which any of them may
become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in the
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which the Investor has requested
in writing that the Company register or qualify the Shares (“Blue Sky Filing”),
or the omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which the statements therein were made, not misleading, (ii)
any untrue statement or alleged untrue statement of a material fact contained in
the final prospectus for the offer of the Registrable Securities (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading, or
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other applicable law, including, without limitation, any state
securities law, or any rule or regulation there under relating to the offer or
sale of the Registrable Securities pursuant to the Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively,
“Violations”). Subject to the restrictions set forth in Section 6(c) the Company
shall reimburse each Indemnified Person, promptly as such expenses are incurred
and are due and payable, for any reasonable and documented legal fees or other
reasonable and documented expenses incurred by them in connection with
investigating or defending any Violation. Notwithstanding anything to the
contrary contained herein, the indemnification obligations contained in this
Section 6(a): (i) shall not apply to a Claim arising out of or based upon a
Violation which is due to the inclusion in the Registration Statement (or
amendments or supplements thereto) or prospectus (or amendments or supplements
thereto) of the information furnished to the Company by any Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto or prospectus or
amendment thereof or supplement thereof; (ii) shall not be available to the
extent such Claim is based on (A) a failure of the Investor to deliver or to
cause to be delivered the prospectus (or any amendments or supplements thereto)
made available by the Company; (B) the Indemnified Person’s use of an incorrect
prospectus (or any amendments or supplements thereto) despite being promptly
advised in advance by the Company in writing not to use such incorrect
prospectus (or any amendments or supplements thereto); (C) the manner of sale of
the Registrable Securities by the Investor or of the Investor’s failure to
register as a dealer under applicable securities laws; (D) any omission of the
Investor to notify the Company of any material fact that should be stated in the
Registration Statement (or any amendments or supplements thereto) or prospectus
(or any amendments or supplements thereto) relating to the Investor or the
manner of sale; and (E) any amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the resale of the Registrable Securities by
the Investor pursuant to the Registration Statement; and (iii) shall not be
available to the extent the Claim arises out of the gross negligence,
recklessness, fraud or willful misconduct of the Indemnified Person.

 

6

 



 

(b) In connection with any Registration Statement in which the Investor is
participating, the Investor agrees to severally and jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, officers, employees,
counsel, if any, who controls the Company within the meaning of the 1933 Act or
the 1934 Act (each, an “Indemnified Party”), against any Claim to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim arise out of or are based upon (i) the inclusion in the
Registration Statement (or amendments or supplements thereto) or prospectus (or
amendments or supplements thereto) of the written information furnished to the
Company by the Investor expressly for use in connection with such Registration
Statement (or amendments or supplements thereto) or prospectus (or amendments or
supplements thereto); (ii) a failure of the Investor to deliver or to cause to
be delivered the prospectus (or amendments or supplements thereto) made
available by the Company or the Investor’s use of an incorrect prospectus (or
amendments or supplements thereto) despite being timely advised by the Company
in writing not to use such incorrect prospectus (or amendments or supplements
thereto); (iii) the Investor’s failure to register as a dealer under applicable
securities laws; (iv) the Investor’s gross negligence, recklessness, fraud or
willful misconduct; or (v) any omission of the Investor to notify the Company of
any material fact that should be stated in the Registration Statement (or
amendments or supplements thereto) or prospectus (or amendments or supplements
thereto) relating to the Investor or the manner of sale; and, subject to Section
6(c), the Investor will reimburse any legal or other expenses reasonably
incurred and documented by the Company in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Investor, which consent shall not be unreasonably withheld. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Indemnified Party and shall survive the resale of the Registrable
Securities by the Investor pursuant to the Registration Statement.

 

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any Action , such Indemnified
Person or Indemnified Party shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 6, deliver to the indemnifying
party a written notice of the commencement thereof, and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the indemnifying party and such Indemnified Person or Indemnified Party, as the
case may be; provided, however, that an Indemnified Person or Indemnified Party,
as the case may be, shall have the right to retain its own counsel with the fees
and expenses to be paid by the indemnifying party, if, in the reasonable opinion
of counsel retained by the Indemnified Person or Indemnified Party, as the case
may be, the representation by counsel of the Indemnified Person or Indemnified
Party, as the case may be, and the indemnifying party would be inappropriate due
to actual or potential differing interests between such Indemnified Person or
Indemnified Party, as the case may be, and any other party represented by such
counsel in such proceeding. The indemnifying party shall pay for only one (1)
separate legal counsel for the Indemnified Persons or the Indemnified Parties,
as applicable, and such counsel shall be selected by the Investor, if an
Indemnified Person is entitled to indemnification hereunder, or the Company, if
an Indemnified Party is entitled to indemnification hereunder, as applicable.
The Indemnified Party or Indemnified Person, as applicable, shall cooperate
fully with the indemnifying party in connection with any negotiation or defense
of any Action by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person, as applicable, which relates to such Action. The
indemnifying party shall keep the Indemnified Party or Indemnified Person, as
applicable, fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding affected without
its written consent; provided, however, that the indemnifying party shall not
unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the consent of the Indemnified Party or Indemnified Person, as
applicable, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party or Indemnified
Person, as applicable, of a release from all liability in respect of the
violation or claim (including the Violations) that is the subject of the Action
by the claimant or plaintiff. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person, as applicable, with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party, as applicable, under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

7

 



 

(d) The indemnity obligations contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person,
as applicable, against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

Section 7. CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by applicable law; provided, however, that:
(i) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6; (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any seller of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (iii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities.

 

Section 8. REPORTS UNDER THE 1934 ACT.

 



With a view to making available to the Investor the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investor to sell securities of the Company
to the public without registration (“Rule 144”), provided that the Investor
holds any Registrable Securities which are eligible for resale under Rule 144
and such information is necessary in order for the Investor to sell such
Securities pursuant to Rule 144, the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements (it being understood that nothing
herein shall limit the Company’s obligations under Section 5(c) of the
Investment Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and

 



(c) furnish to the Investor, promptly upon request, (i) a written statement by
the Company that it has complied with the reporting requirements of Rule 144,
the 1933 Act and the 1934 Act applicable to the Company, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Investor to sell such securities pursuant to
Rule 144 without registration.

 



Section 9. NO ASSIGNMENT OF REGISTRATION RIGHTS.

 

This Agreement and the rights, agreements or obligations hereunder may not be
assigned, by operation of law, merger or otherwise, and without the prior
written consent of the other party hereto, and any purported assignment by a
party without prior written consent of the other party will be null and void and
not binding on such other party. Subject to the preceding sentence, all of the
terms, agreements, covenants, representations, warranties and conditions of this
Agreement are binding upon, and inure to the benefit of and are enforceable by,
the parties and their respective successors and assigns.

 

8

 

 

Section 10. AMENDMENT OF REGISTRATION RIGHTS.

 

The provisions of this Agreement may be amended only with the written consent of
the Company and the Investor.

 

Section 11. MISCELLANEOUS.

 

(a) Any notices or other communications required or permitted to be given under
the terms of this Agreement must be in writing and will be deemed to have been
delivered (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile or email with the signed document attached in PDF format
(provided a confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:

 

  If to the Company:           CARDIOGENICS HOLDINGS INC.     6295 Northam
Drive, Unit 8     Mississauga, Ontario L4V 1WB     Telephone: (905) 673-8501    
      with a copy to:           Thompson Hine LLP     335 Madison Avenue, 12th
Floor     New York, NY 10017     Attn: Peter Gennuso     Telephone: (212)
908-3958     Facsimile: (212) 344-6101           If to the Investor:        
Dutchess Opportunity Fund, II, LP     50 Commonwealth Ave, Suite 2     Boston,
MA 02116     Telephone: (617) 301-4700  

 

Each party shall provide five (5) business days prior notice to the other party
of any change in address, phone number, facsimile number ore-mail address.

 

(b) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

(c) This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.

 

9

 



 

(d) This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.

 

(e) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof. Whenever required by the
context of this Agreement, the singular shall include the plural and masculine
shall include the feminine. This Agreement shall not be construed as if it had
been prepared by one of the parties, but rather as if all the parties had
prepared the same.



 

(f) This Agreement may be executed in two or more identical counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement. This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission or by e-mail delivery of a
PDF format of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

(g) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(h) In case any provision of this Agreement is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Agreement will not in any way be affected or
impaired thereby.

 



Section 12. GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION.

 

All disputes arising under this agreement shall be governed by and interpreted
in accordance with the laws of the State of New York, without regard to
principles of conflict of laws. The parties to this agreement will submit all
disputes arising under this agreement to arbitration in New York, NY before a
single arbitrator of the American Arbitration Association (“AAA”). The
arbitrator shall be selected by application of the rules of the AAA, or by
mutual agreement of the parties, except that such arbitrator shall be an
attorney admitted to practice law in the State of New York. No party to this
agreement will challenge the jurisdiction or venue provisions as provided in
this section. Nothing contained herein shall prevent the party from obtaining an
injunction.

*.*.*

 

10

 

 

SIGNATURE PAGE OF REGISTRATION RIGHTS AGREEMENT

 

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Registration Rights Agreement as of the date
first written above.

 

The undersigned signatory hereby certifies that he has read and understands the
Registration Rights Agreement, and the representations made by the undersigned
in this Registration Rights Agreement are true and accurate, and agrees to be
bound by its terms.

 

  DUTCHESS OPPORTUNITY FUND, II, L.P.         By: /s/ Douglas H. Leighton  
Douglas H. Leighton     Managing Member of:     Dutchess Capital Management, II,
LLC     General Partner to:     Dutchess Opportunity Fund, II, LP        
CARDIOGENICS HOLDINGS INC.         By: /s/ Yahia Gawad   Yahia Gawad     Chief
Executive Officer       By: /s/ James Essex   James Essex     Chief Financial
Officer

 

Signature Page to Registration Rights Agreement

 

11

 

 